            Case 2:21-cv-00141-MJP Document 10 Filed 04/19/21 Page 1 of 4




 1                                                  THE HONORABLE MARSHA J. PECHMAN




 4

 5



 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   NEW YORK LIFE INSURANCE                         )
     COMPANY,                                        )
10                                                        Case No. 2:21-cv-00141-MJP
                                                     )
                                       Plaintiff,    )
11                                                        STIPULATION AND ORDER
                                                     )    FOR WITHDRAWAL AND
              V.                                     )
12                                                        SUBSTITUTION OF COUNSEL
                                                     )
     SIMON R. MITCHELL,                              )
13                                                        [CLERK'S ACTION REQUIRED]
                                                     )
                                     Defendant.      )
14                                                   )
                                                     )
15

16            Pursuant to GR 2(g)(4)(A), Stephanie S. Andersen and Micah R. Steinhilb of Forsberg &
17   Umlaut P.S. hereby withdraw as Attorneys of Record for Plaintiff New York Life Insurance
18   Company and Tim D. Wackerbarth and Andrew G. Yates of Lane Powell, PC hereby substitute
19   as Attorneys of Record for Plaintiff New York Life Insurance Company.
20            Copies of all further papers and proceedings herein, except original process, shall be
21
     served upon the substituted Attorneys of Record at the address below.
22
              This withdrawal and substitution of attorneys will be effective immediately.
23
24

25

26

27
     STIPULATION AND ORDER FOR WITHDRAWAL                                           LANE POWELL PC
                                                                             1420 FIFTH AVENUE, SUITE 4200
     AND SUBSTITUTION OF COUNSEL -1                                                   P.O. BOX 91302
     CASE NO. 2:21-CV-00141-MJP                                                 SEATTLE, WA 98111-9402
                                                                              206.223.7000 FAX: 206.223.7107
     021670.0107/8419235.1
             Case 2:21-cv-00141-MJP Document 10 Filed 04/19/21 Page 2 of 4




               DATED this __
                          16th day of April. 2021.
 2
      LANE POWELL, PC                                 FORSBERG & UMLAUF, P.S.
 3
 4
 5
      By _______________ By�
      Tim D. Wackerbarth, WSBA No. 13673
                                                                    R. � . �
                                              Stephanie S. Andersen, WSBA o. 22250
      ,..,ackerbarthtta;lanepowell.com        Micah R. Steinhilb, WSBA o. 45311
 6    Andrew G. Yates, WSBA No. 34239      901 Fifth Avenue, Suite 1400
      vatesatallanepowel I .com            Seattle WA 98104
                                           Telephone: (206) 689-8500
      Substituting Artorneys for Plaint(ff E-mail: SandcrsenCl FoUm.la""
 8    New York Life Insurance Company      E-mail: MSteinhilb@FoUm.law

 9                                                   Withdrmving Atlorneys.for Plaintiff
                                                     New York Life Insurance Company
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     STIPULATION AND ORDER FOR WITHDRAWAL                                         LANE POWELL PC
                                                                           1420 FIFTI I A VLNUE. SUITE 4200
     AND SUBSTITUTIO OF COUNSEL - 2                                                 PO BOX91302
     CASE NO. 2:2 I-CY-00 I 4 I -MJP                                          SEATTLE. WA 98111-9402
                                                                            206.223 7000 �AX 206 223 7107
     021670.0107/8419235. I
            Case 2:21-cv-00141-MJP Document 10 Filed 04/19/21 Page 3 of 4




                                                   ORDER
 2             Pursuant to the stipulation of the parties, and the Court having reviewed the Stipulation
 3
     for Withdrawal and Substitution of Counsel, GRANTS leave of Stephanie S. Andersen and
 4
     Micah R. Steinhilb to withdraw as counsel for Plaintiff New York Life Insurance Company and
 5
     Tim D. Wackerbarth and Andrew G. Yates to substitute as counsel for Plaintiff New York Life
 6
 7   Insurance Company. effective immediately.

 8
              DATED: ---------
 9
10
                                                    HO ORABLE MARSHA J. PECHMAN
l1                                                  United States District Court for the
                                                    Western District of Washington
12
13   Presented by:

14   FORSBERG & UMLAUF, P.S.                             LANE POWELL PC

15
16   By�/l��.
                                              2)         By:-----------,--­
     Stephanie S. Andersen;�A No. 22250                  Tim D. Wackerbarth, WSBA No. 13673
17   Micah R. Steinhilb, WSBA o. 45311                   \\ackerbartht(i�lanepowell .com
     901 Fifth Avenue, Suite 1400                        Andrew G. Yates, WSBA No. 34239
18   Seattle WA 98104                                    yatesa'a)lancpowelI .com
     Telephone: (206) 689-8500
19   E-mail: Sandersen@FoUm.la"'                         Substituting Attorneys/or PlaintiffNew York
     E-mail: MSteinhilbfa'FoUm.lm"                       Life Insurance Company
20
     Withdrawing Attorneys for Plaintiff
21   New York Life Insurance Company

22
23
24
25
26
27
     STLPULATIO AND ORDER FOR WITHDRAWAL                                            LANE POWELL PC
                                                                             1420 FIFrH A VENUE. SUITE-1200
     A D SUBSTITUTION OF COUNSEL - 3                                                  PO BOX91302
     CASE NO. 2:2I-CV-00141-MJP                                                 SEA TILE. WA 98111-9402
                                                                              206.223 7000 FAX. 206.223 7107
     021670.0107/8419235.1
             Case 2:21-cv-00141-MJP Document 10 Filed 04/19/21 Page 4 of 4




                                     LCR 83.2(b){l) CERTIFICATION

 2             The undersigned counsel for Plaintiff New York Life Insurance Company hereby certifies.
 3   pursuant to LCR 83.2(b)(l), this this Stipulation and Order for Withdrawal and Substitution of
4
     Counsel has been served on Plaintiff New York Life Insurance Company by electronic mail to
 5
     reg1na v won @newvorklife.com.
 6
                            16 , 2021.
               DATED: April __
 7
                                                    LANE POWELL PC
 8
9
                                                   By: _______..,.....,..______
10                                                 Tim D. Wackerbarth, WSBA No. 13673
                                                   wackerbartht(@lanepowell.com
I1                                                 Andrew G. Yates, WSBA No. 34239
                                                   vatcsara!lancpowcl I.com
12
                                                   Substituting Attorneys/or PlaintiffNew York Life
13                                                 Insurance Company
14

15
16

17
18
19
20
21
22
23
24
25
26
27
     STIPULATION AND ORDER FOR WITHDRJ\ WJ\L                                       LANE POWELL PC
                                                                            I no FIFTI I A VENUE. Sl,ITE 4200
     AND SUBSTITUTIO OF COUNSEL - 4                                                  PO    BOX91302
     CASE NO. 2:2I-CV-0014I-MJP                                                       T
                                                                                SEAT LE. WA 98111-9-102
                                                                              206223 7000 FAX: 206.223.7107
     021670.0107/8419235. I
